DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/21 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 8/19/21. These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Image Encoding and Decoding Method with Merge Flag and Motion Vectors.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 rejected on the ground of nonstatutory double patenting over claims 1-3 of U. S. Patent No. 10,511,851 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the present application encompass claim 1-3 of U.S. Patent No. 10,511,851.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows in the Table below.
Instant Application
10,511,851
1. A method performed at least partially by electronic circuitry, comprising: inputting data comprising at least a target block in a first picture; determining a merge flag specifying whether at least a motion vector of an inter prediction mode is inferred from a merging block; 
determining a first candidate motion vector from at least one neighboring block of the target block in the first picture, when the merge flag specifies that at least the motion vector of the inter prediction mode is inferred from the merging block, 
wherein the at least one neighboring block of the target block comprises at least one of a block on bottom left side of the target block, a block on left side of the target block, a block on upper right side of the target block, a block on upper side of the target block, and a block on upper left side of the target block; 

determining a second candidate motion vector from a collocated block in a second picture different from the first picture, when the merge flag specifies that at least the motion vector of the inter prediction mode is inferred from the merging block, 




wherein the collocated block is selected according to a center position of the target block or a corner position of the target block, and information specifying whether the collocated block is selected according to the center position of the target block or the corner position of the target block is set based on at least one of a position and a size of the target block; 



determining a merge index specifying the merging block from the at least one neighboring block and the collocated block; determining a first motion vector for the target block from any one of the first candidate motion vector and the second candidate motion vector according to the merge index; 


deriving a reference image according to the first motion vector; generating a prediction image according to the inter-prediction mode by using the reference image; deriving a prediction error value according to a difference between an encoding image and the prediction image; and 

deriving a transform coefficient by using at least a transform process of the prediction error value, 

wherein the merge flag, the merge index, and the transform coefficient are encoded.
1. A method performed at least partially by electronic circuitry, comprising: inputting encoded data comprising at least a target block in a first frame; decoding a merge flag specifying whether at least a motion vector of an inter prediction mode is inferred from a merging block; 
deriving a first candidate motion vector from at least one neighboring block of the target block, when the merge flag specifies that at least the motion vector of the inter prediction mode is inferred from the merging block, 

wherein the at least one neighboring block of the target block comprises at least one of (1) a block on bottom left side of the target block, (2) a block on left side of the target block, (3) a block on upper right side of the target block, (4) a block on upper side of the target block, and (5) a block on upper left side of the target block; 
deriving a second candidate motion vector from a representative motion vector of a representative position of a collocated block in a second frame different from the first frame, the collocated block being determined according to a first position of the target block, when the merge flag specifies that at least the motion vector of the inter prediction mode is inferred from the merging block, 
wherein the representative position is selected from a center of the collocated block and a position determined according to a corner of the collocated block, and information specifying whether the representative position is selected from the center of the collocated block or the position determined according to the corner of the collocated block is derived based on at least one of a second position of the collocated block and a size of the collocated block; 
decoding a merge index specifying the merging block from the at least one neighboring block and the collocated block; 
and deriving a first motion vector for the target block from any one of the first candidate motion vector and the second candidate motion vector according to the merge index.

2. The method of claim 1, further comprising: deriving a reference image according to the first motion vector; and generating a prediction image according to the inter-prediction mode by using the reference image. 


3. The method of claim 2, further comprising: decoding a transform coefficient from the encoded data.

(This limitations are implied in claim 1 when the decoding the merge flag, merge index and transform coefficient in claim 1)


It would have been obvious to one skilled in the art at the time of the invention was made to modify the cited steps as indicated in claim 1 of the instant US application since the omission/addition/alteration of the cited limitations would not have changed the process according to which the process of determining motion vector based on position of a target block, wherein the transforming, transforming and adding prediction error to derive a decoded image is foundational in every decoding process for encoded video standard. Therefore, the ordinary skilled artisan would have been also motivated to modify claim 1 of the cited instant US application by altering the step of positioning of collocated to representative block patent 10,511,851. The cited altering elements would not interfere with the functionality of the steps previously claimed and would perform the same function. In re Karlson, 136, USPQ 184 (CCPA 1963).

Allowable Subject Matter
Claim(s) 1 is/are allowed upon overcoming the above rejection.
The following is an Examiner’s statement of reasons for allowance: Claim(s) 1 discloses method performed at least partially by electronic circuitry, comprising: inputting data comprising at least a target block 5in a first picture; determining a merge flag specifying whether at least a motion vector of an inter prediction mode is inferred from a merging block; determining a first candidate motion vector from 10at least one neighboring block of the target block in the first picture, when the merge flag specifies that at least the motion vector of the inter prediction mode is inferred from the merging block, wherein the at least one neighboring block of the target block 15comprises at least one of a block on bottom left side of the target block, a block on left side of the target block, a block on upper right side of the target block, a block on upper side of the target block, and a block on upper left side of the target 20block; determining a second candidate motion vector from a collocated block in a second picture different from the first picture, when the merge flag specifies that at least the motion vector of the inter prediction 25mode is inferred from the merging block, wherein the- 76 - collocated block is selected according to a center position of the target block or a corner position of the target block, and information specifying whether the collocated block is selected according to the 5center position of the target block or the corner position of the target block is set based on at least one of a position and a size of the target block; determining a merge index specifying the merging block from the at least one neighboring block and the 10collocated block; determining a first motion vector for the target block from any one of the first candidate motion vector and the second candidate motion vector according to the merge index; 15deriving a reference image according to the first motion vector; generating a prediction image according to the inter-prediction mode by using the reference image; deriving a prediction error value according to a 20difference between an encoding image and the prediction image; and deriving a transform coefficient by using at least a transform process of the prediction error value, wherein the merge flag, the merge index, and the - 77 - transform coefficient are encoded. 
The closest prior arts Sugio et al. (US 2013/0301736 A1) and Jeon et al. (US 8,462,853 B2) discloses merge flag and deriving second candidate but fail to anticipate or render the above underlined limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Sugio et al. (US 2013/0301736 A1), discloses merge flag indicating prediction mode.
2.	Jeon et al. (US 8,462,853 B2), discloses determining candidate for motion vector.
3.	Terada et al. (US 2008/0187052 A1), discloses encoding with block positioning data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485